DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, hence claims 2-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 5, the recitation of “slurry ranges” (emphasis added) does not make sense, thus rendering the claims indefinite.  The term “ranges” appears to be improper or inappropriate.  
Claim 1, lines 16-17, the recitation of “the foundation soil in the curtain wall” is mis-leading, thus rendering the claims indefinite.  The foundation soil is not “in” the curtain wall.  The curtain wall encloses foundation soil.  Moreover, the curtain wall encloses the foundation soil.  It is suggested to rewrite as --the foundation soil enclosed by the curtain wall--.
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 1, the prior art of record fails to show or suggest the high rise building settling reinforcing and lifting correcting construction method comprising:                                    
step 2, forming a reinforcement body: providing multiple vertical reinforcement slurry injection holes in the foundation slab of the building, and injecting slurry in the reinforcement slurry injection holes to reinforce all soil close to the foundation slab to form the reinforcement body; and

step 3, lifting slurry injection: drilling a hole downward to form a lifting hole, wherein the lifting hole penetrates from the ground to a certain depth below a bottom part of the reinforcement body, hole bottom of the lifting hole is higher than wall bottom located on the curtain wall; pressure-injecting slurry on the bottom part of the lifting hole, wherein, with continuous increase of the slurry in the curtain wall, injected slurry rapidly solidifies, the foundation soil in the curtain wall is continuously filled and compacted, and the foundation soil in the curtain wall form lifting force with increase of pressure and compactness such that the building is lifted gradually to a determined lift height. (emphasis added).  The closest prior art, CN 101487274, discloses a grouting and lifting method for an urban tunnel passing though existing buildings; however, CN ‘274 is silent to providing multiple vertical reinforcement slurry injection holes in the foundation slab of the building and wherein the lifting hole penetrates from the ground to a certain depth below a bottom part of the reinforcement body, hole bottom of the lifting hole is higher than wall bottom located on the curtain wall.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678